In re Hicks, Loran; Hicks, Stephanie St. Romain; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. CW96-0624; Parish of St. Landry, 27th Judicial District Court, Div. “B”, No. 95-C-0340.
Granted in part, denied in part. It appears that a written judgment was contemplated from the March 1, 1996 ruling on the second motion for summary judgment. See Kosmitis v. Bailey, 96-1573 (La. 10/4/96), 680 So.2d 1167. Therefore, relator’s application for a return date on April 4, 1996 from the March 25, 1996 judgment was timely. Accordingly, the judgment of the court of appeal is vacated and set aside insofar as it holds the application for writs from the March 25, 1996 judgment is untimely, and the case is remanded to the court of appeal for consideration of the March 25,1996 judgment on the merits. Otherwise, denied.
JOHNSON, J., not on panel.